          Case 2:20-cv-01209-JCM-NJK Document 54 Filed 02/23/21 Page 1 of 1




 1
 2
 3
 4
 5
                              UNITED STATES DISTRICT COURT
 6
                                     DISTRICT OF NEVADA
 7
 8
     IN RE PLAYAGS, INC. SECURITIES                     Case No.: 2:20-cv-01209-JCM-NJK
 9   LITIGATION,
                                                                      Order
10
                                                                 [Docket No. 53]
11
12        Pending before the Court is an unopposed motion to file a second amended complaint
13 within 30 days. Docket No. 53. For good cause shown, the unopposed motion is GRANTED and
14 the second amended complaint must be filed by March 25, 2021. The deadline for Defendants to
15 respond to the second amended complaint is set for May 24, 2021.
16        IT IS SO ORDERED.
17        Dated: February 23, 2021
18                                                          ______________________________
                                                            Nancy J. Koppe
19                                                          United States Magistrate Judge
20
21
22
23
24
25
26
27
28

                                                 1
